Powell, J.
1. There being some evidence to'support the verdict, the same-' will not be set aside, though evidence may have been introduced tending to impeach the State’s chief witness. Plummer v. State, 1 Ga. App. 507, 57 S. E. 969.
2. In a county where the sale of intoxicating liquor is prohibited by law, it is not error- for the court to state directly to the jury that such is the case, instead of reading them the statute.
3. No reversible error is found in the record. Judgment affirmed.
Accusation of illegal sale of liquor, from city court of Sylvester— Judge Park. May 28, 1907.
Submitted July 17,
Decided July 25, 1907.
J. J. Forehand, T. R. Perry, for plaintiff in error.
J. H. Tipton, solicitor, contra.